IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-79,462-01


EX PARTE VIRGILIO JOAQUIN MOGUEL-COJ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 09-1214-CR-A IN THE 25TH DISTRICT COURT

FROM GUADALUPE COUNTY



Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to indecency with
a child by contact, and was sentenced to ten years' imprisonment.  He did not appeal his conviction.
	Applicant contends that his trial counsel rendered ineffective assistance because counsel
failed to adequately investigate, confer with Applicant, or advise him of the immigration
consequences of a plea in this case.  Applicant alleges that counsel was aware that Applicant was
not a U.S. citizen, but did not advise him to consult with an immigration attorney, and did not
consult with an immigration attorney himself.  Applicant also alleges that counsel advised him that
a plea of guilty in this case would likely not affect his immigration status, when in fact the conviction
renders Applicant subject to automatic deportation..  
	Applicant has alleged facts that, if true, might entitle him to relief.  Strickland v. Washington,
466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999).  In these
circumstances, additional facts are needed.  As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294
(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.  The trial court
shall order trial counsel to respond to Applicant's claim of ineffective assistance of counsel.  The
trial court may use any means set out in Tex. Code Crim. Proc. art. 11.07, § 3(d).
	If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. 
If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an
attorney to represent Applicant at the hearing.  Tex. Code Crim. Proc. art. 26.04. 
	The trial court shall make findings of fact and conclusions of law as to whether the
performance of Applicant's trial counsel was deficient and, if so, whether counsel's deficient
performance prejudiced Applicant.  The trial court shall also make any other findings of fact and
conclusions of law that it deems relevant and appropriate to the disposition of Applicant's claim for
habeas corpus relief.
	This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be forwarded to this Court within 120 days of the date of this order.  Any extensions of time shall
be obtained from this Court. 

Filed: May 15, 2013
Do not publish